DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 30, 32-35 and 37-73 are pending.
Claims 30, 32-35 and 37-73 are rejected.

Response to Amendment
Claim Objections
The objection to Claims 33 and 34 is withdrawn due to the amendment to these claims, filed May 24, 2021.

Claim Rejections - 35 USC § 112
The rejection of Claims 33, 34, 39, 44, 45, 48, and 50-58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to these claims, filed May 24, 2021.

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 31 and 36 under 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. (US 10,252,966 B1) is withdrawn due to the cancellation of these claims in the amendment to the claims, filed May 24, 2021.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Rejection of claims 30-32, 36-38, 40-42, 44, 46, 48, and 51-58 under 35 U.S.C. 102(a)(2) as being anticipated by US 10.252.966 (Harvey)
The Applicants argue: 

    PNG
    media_image1.png
    120
    591
    media_image1.png
    Greyscale

This argument is not persuasive.  Harvey et al. produces their aromatic dihydroxy compound utilizing the claimed steps (1) and (2), i.e., carrying out a condensation step and a crystallization step by gradual evaporation (see for instance column 11, lines 15-24).  Thus, one having ordinary skill in the art would reasonably expect to obtain the aromatic dihydroxy compound having the same purity.
The Applicants argue:

    PNG
    media_image2.png
    170
    575
    media_image2.png
    Greyscale

This argument is not persuasive.   Claim 30 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46).  Further, Harvey discloses production of crystals suitable for X-ray diffraction study from the precipitated solids, which are the raw reaction product in Harvey, in a single step under evaporation conditions to prevent precipitation, i.e., slow evaporation (see for instance column 11, lines 22-24).

Rejection of claims 33-35 and 39 under 35 U.S.C. 102(a)(2) as being anticipated by or. in the alternative, under 35 U.S.C. 103 as being unpatentable over US 10.252.966 (Harvey)
The Applicants arguments with regard to claim 33 are not persuasive because Claim 33 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46).  Further, Harvey discloses production of crystals suitable for X-ray diffraction study from the precipitated solids, which are the raw reaction product in Harvey, in a single step under slow evaporation (see for instance column 11, lines 22-24).  Based upon the disclosure in paragraph 94 of the instant specification, slow evaporation will allow for the 
The Applicants arguments with regard to claim 34 are not persuasive because Claim 34 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46).  Further, Harvey discloses production of crystals suitable for X-ray diffraction study from the precipitated solids, which are the raw reaction product in Harvey, in a single step under slow evaporation (see for instance column 11, lines 22-24).  Based upon the disclosure in paragraph 94 of the instant specification, slow evaporation will allow for the solution of the raw reaction product mixture to remain translucent during crystallization and prevent precipitation.
The Applicants arguments with regard to claim 35 are not persuasive because Claim 35 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46).  Further, Harvey discloses production of crystals suitable for X-ray diffraction study from the precipitated solids, which are the raw reaction product in Harvey, in a single step under slow evaporation (see for instance column 11, lines 22-24).  Based upon the disclosure in paragraph 94 of the instant specification, slow evaporation will prevent the solution from becoming opaque and prevent precipitation.
The Applicants arguments with regard to claim 39 are not persuasive because Claim 39 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46).  Further, Harvey et al. produces their aromatic dihydroxy compound utilizing the 

Rejection of claims 30. 40. 43. 45 and 47 under 35 U.S.C. 103 as being unpatentable over US 10.252.966 (Harvey), and further in view of “Polymerisation of Lignin model compounds with Formaldehyde in Acidic Aqueous Medium”. Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24. 1986. pp. 2143-2169 (Van der Klashorst)
The Applicants remarks are not persuasive because Claim 30 is not limited to utilizing a 4-alkyl-2,6-dialkoxyphenol derivative, but rather to utilizing a 4-alkylphenol derivative, which includes creosol (see claims 30, 41, 44 and 46) and the slow evaporation step from ether in Harvey is a single work up step (see for instance column 11, lines 22-24).   The crystalline white solid obtained from the precipitation is the raw reaction product (see for instance product 3 obtained in 63% yield in Table 1 and column 11, lines 20-22).  

Rejection of claims 30 and 49 under 35 U.S.C. 103 as being unpatentable over US 10.252.966 (Harvey), and further in view of US 2.974.158 (Lanham)
The Applicants remarks are not persuasive the slow evaporation step from ether in Harvey is a single work up step (see for instance column 11, lines 22-24).   The crystalline white solid obtained from the precipitation is the raw reaction product (see for 

Rejection of claims 30. 48 and 50 under 35 U.S.C. 103 as being unpatentable over US 10.252.966 (Harvey), and further in view of WO 2011/003029 (Bergman)
The Applicants remarks are not persuasive the slow evaporation step from ether in Harvey is a single work up step (see for instance column 11, lines 22-24).   The crystalline white solid obtained from the precipitation is the raw reaction product (see for instance product 3 obtained in 63% yield in Table 1 and column 11, lines 20-22).   Further, Harvey et al. produces their aromatic dihydroxy compound utilizing the claimed steps (1) and (2), i.e., carrying out a condensation step and a crystallization step by gradual evaporation (see for instance column 11, lines 15-24).  Thus, one having ordinary skill in the art would reasonably expect to obtain the aromatic dihydroxy compound having the same purity.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32-35, 37-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide a written description of the newly added limitation “directly” with regard to the gradual evaporation of the solution of raw reaction product mixture in a solvent or mixture of non-solvent alkane and solvent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 32, 37, 38, 40-42, 44, 46, 48, 51-58, 64, 66-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. (US 10,252,966 B1).
Harvey et al. disclose the claimed process for production of aromatic dihydroxy compounds of >97 wt% purity comprising (1) condensation of creosol with short chain aldehydes to produce bisphenols (2) forming crystals by slow gradual evaporation of ether at room temperature from the precipitated reaction product (3) separating the crystals for X-ray diffraction study (see entire disclosure, in particular column 2, lines 43-49; column 7, line 13 to column 8, line 47; column 9, line 11 to column 10, line 24; column 11, line 5 to column 12, line 17 and claims 1-3).   The meta, meta isomers were produced almost exclusively in selectivities ranging from 96-100 % (see Scheme 4 and Table 2 in column 7).  Harvey et al. inherently teach maintaining the supersaturation whereby the crystal growth rate exceeds nucleation rate, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et al. inherently teach preventing precipitation, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et al. inherently disclose a raw reaction product that comprises residual substrate, dimers and oligomers, since Harvey et al. conduct .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-35, 39 and 59-61 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harvey et al. (US 10,252,966 B1).
Harvey et al. inherently teach a light transparency, pellucidity, or translucency of the solution within the claimed range of between 50 and 90%, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the light transparency, pellucidity, or translucency of the solution is not within the claimed range of between 50 and 90%, then one having ordinary skill in the art would have been motivated to obtain a light transparency, pellucidity, or translucency of the solution within the claimed range of between 50 and 90% in order to obtain suitable data to carry out the X-ray diffraction study while minimizing background scattering.
Harvey et al. inherently teach preventing the solution from becoming opaque, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the solution is not prevented from becoming opaque, then one having ordinary skill in the art would have been motivated to prevent the solution from becoming opaque in order to obtain suitable data to carry out the X-ray diffraction study while minimizing background scattering.
Harvey et al. inherently teach obtaining the bisphenols having a purity of >/ 99.0 wt%, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the bisphenols do not have a purity of >/ 99.0 wt%, .  

Claims 30, 40, 43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view of Van Der Klashorst et al. (“Polymerization of Lignin Model Compounds with Formaldehyde in Acidic Aqueous Medium”, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24, 1986, pp. 2143-2169).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30 (see paragraph 11 above).  
Harvey et al. differ from the instant claims in that Harvey et al. exemplifies the use of a 4-alkyl-2-alkoxyphenol derivative, i.e., creosol, as the renewable phenol for conversion to a polyphenol rather than a 4-alkyl-2,6-dialkoxyphenol derivative.  Harvey et al. do however disclose the use of lignin as a bio-feedstock (see column 13, line 49 to column 14, line 12).  Harvey et al. further disclose that the aromatic structures present in lignin provide excellent high temperature stability combined with low reactivity, flammability, and hydrophilicity, which are all important properties for high performance resins (see column 13, lines 13-17).  

One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to utilize the preparation and separation method of Harvey et al. on the hardwood lignin compounds of Klashorst et al. in order to obtain crystalline hardwood lignin derived bisphenols that are suitable for identification using X-ray diffraction, since Harvey et al. had already demonstrated that their process was useful for identifying the softwood lignin derived bisphenols.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007). The ordinary skilled artisan would have been further motivated to carry out the process of Harvey et al. on the hardwood lignin compounds of Klashorst et . 
Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Lanham (US 2,974,158).
	Harvey et al. disclose preparation of a bisphenol as described above for claim 30  (see paragraph 11 above).  
Harvey et al. differ from claim 49 in that Harvey et al. do not disclose the use of the bisphenols as plasticizers.
Lanham discloses production of phosphorus-containing compounds produced from biphenols as plasticizers (see entire disclosure, in particular column 1, line 15 to column 2, line 18).
One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be used as plasticizers, since Lanham discloses production of phosphorus-containing compounds produced from biphenols as plasticizers. 
Claims 30, 48, 50 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Bergman et al. (WO 2011/003029 A2).
	Harvey et al. disclose preparation of a bisphenol as described above for claims 30 and 48 (see paragraph 11 above).  
Harvey et al. differ from claim 50 in that Harvey et al. do disclose the processing the bisphenols into fuel additives.


One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be processed into fuel additives, since Bergman et al. disclose that lignin and lignin fragments thereof can be to produce fuels.  
Claims 30, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view of McVeigh et al. (“Catalytic depolymerization of isolated lignin to fine chemicals: part 2-process optimization”, Catalysis Science & Technology, January 2016, Vol. 6, pp. 4142-4150).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30 (see paragraph 11 above).  
Harvey et al. differ from the instant claims in that Harvey et al. exemplifies the use of a 4-methyl-2-methoxyphenol, i.e., creosol, as the renewable phenol for conversion to a polyphenol rather than 4-n-propylguaiacol or 4-n-propylsynringol.  Harvey et al. do however disclose the use of lignin as a bio-feedstock (see column 13, line 49 to column 14, line 12).  Harvey et al. further disclose that the aromatic structures present in lignin provide excellent high temperature stability combined with low reactivity, flammability, and hydrophilicity, which are all important properties for high performance resins (see column 13, lines 13-17).  
McVeigh al. disclose that 4-n-propylguaiacol and 4-n-propylsynringol products obtained from lignin (see entire disclosure, in particular Table 2).  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699